Citation Nr: 0905206	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to September 
1967.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefit sought on 
appeal.  

The Board notes that at the time of the Board's November 2007 
decision and remand three other issues were also on appeal, 
but all have since been resolved.  In the Board's decision, a 
claim for service connection for a dental disorder was 
denied.  Entitlement to service connection for post-traumatic 
stress disorder was remanded by the Board, but this claim was 
subsequently granted by the RO in an April 2008 rating 
decision.  Finally, the Board also remanded a claim involving 
nerve damage for a statement of the case, this development 
was completed, and an appeal was not perfected.  As such, the 
only issue remaining on appeal is entitlement to service 
connection for diabetes.  At the time of the Board's November 
2007 decision, this claim was stayed as it was affected by 
the decision issued by the U.S. Court of Appeals for Veterans 
Claims (Veterans Court) in Haas v. Nicholson, 20 Vet. App. 
257 (2006).  Since that time, however, the Haas stay has been 
lifted, and adjudication can now proceed. 


FINDING OF FACT

There is no evidence to support that the Veteran set foot in 
Vietnam; additionally, the Veteran's Type II diabetes 
mellitus was not manifested during service, is not otherwise 
shown to be causally or etiologically related to service, and 
did not manifest to a degree of 10 percent or more within one 
year from the date of separation from service.


CONCLUSION OF LAW

The criteria for service connection for Type II diabetes 
mellitus have not been met.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, to establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  

Alternatively, certain diseases, chronic in nature, may be 
presumed to have been incurred in service, if the evidence 
shows that the disease became manifest to a degree of 10 
percent or more within one year from separation from active 
service, even though there is no evidence of the disease 
during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).  Diabetes mellitus has been identified as 
a chronic disease subject to presumptive service connection 
under 38 C.F.R. § 3.309(a).

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). 
Here, the evidence also does not show the Veteran is entitled 
to service connection on either a direct or presumptive 
basis.  As for presumptive service connection due to a 
chronic disease, the earliest evidence of record associated 
with the claims file is dated from 1997.  As the Veteran was 
discharged from active duty in September 1967, this falls 
outside the one year requirement for presumptive service 
connection.  Accordingly, presumptive service connection 
cannot be granted based on the chronicity provision of 
38 C.F.R. § 3.307(a)(3).

As for presumptive service connection due to herbicide 
exposure, the Veteran's military records reflect service in 
the Navy that fell between January 9, 1962, and May 7, 1975, 
and he was awarded the Vietnam Service Medal.  However, the 
law requires the Veteran to have actually stepped foot in 
Vietnam in order for the presumption of service connection 
based on herbicide exposure to apply.  See 38 U.S.C.A. 
§ 501(a), 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii), Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the 
Veterans Court had erred in Haas v. Nicholson, 20 Vet. App. 
257 (2006) in rejecting VA's interpretation of § 
3.307(a)(6)(iii) as requiring a servicemember's presence at 
some point on the landmass or inland waters of Vietnam in 
order to benefit from the regulation's presumption).  Here, 
significantly, the Veteran has never contended he set foot in 
Vietnam.  To the contrary, in his March 2005 VA Form 9 and at 
a November 2004 VA psychiatric examination, for example, the 
Veteran clearly states that he never set foot in Vietnam.  
The Veteran's personnel records do not indicate that he was 
physically in-country, nor does any of the evidence generated 
by the Joint Service Records Research Center in the 
adjudication of the Veteran's post-traumatic stress disorder 
claim.  As such, and given the Veteran's contentions, the 
Board cannot find that the Veteran stepped foot in Vietnam, 
and accordingly, he is not entitled to presumptive service 
connection based on herbicide exposure.

As for direct service connection, it is undisputed that the 
Veteran has a current diagnosis of  diabetes mellitus.  It is 
documented, for example, in a March 2004 VA Physician's 
Statement.  However, there is no documentation of the disease 
in the Veteran's service treatment records.  His entrance and 
separation examinations were normal in this regard, and the 
records are devoid of any complaints or findings related to 
diabetes.  Additionally, the file contains no nexus opinions, 
either positive or negative.  As such, direct service 
connection is not warranted for the Veteran's Type II 
diabetes mellitus.

In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his diabetes is 
related to service.  The Veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments do not provide a factual 
predicate upon which compensation may be granted.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's claim.  However, the Board finds that the evidence, 
which reveals that the Veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service treatment 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the Veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2004 and December 2007 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  Additionally, the December 2007 letter 
and a separate letter of March 2006 provided the appellant 
with information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He was afforded the opportunity for a 
personal hearing.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  As previously discussed, a VA medical opinion 
has been deemed unnecessary in this case.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Service connection for Type II diabetes mellitus is denied.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


